Citation Nr: 1039974	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
the residuals of an injury to the right thigh, Muscle Group XIV.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This issue was originally presented to the Board in June 2006, 
and again in August 2009.  On each occasion, it was remanded for 
additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for 
his residuals of an injury to the right thigh, Muscle Group XIV.  
In its prior August 2009 remand order, the Board ordered the 
Veteran to be afforded a contemporaneous VA medical examination 
to determine the current level of impairment resulting from this 
disability.  He was last afforded a VA medical examination to 
evaluate his service-connected disability in June 2002, over 8 
years ago.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran was originally scheduled for a VA examination in 
November 2009 but, by his account, his father contacted the RO 
prior to the examination to reschedule it.  A VA examination was 
subsequently scheduled for December 2009, for which he failed to 
report.  In a March 2010 statement, however, the Veteran stated 
he was never given notice of the December 2009 VA examination, 
and he remains willing to report for his examination.  Therefore, 
in light of the Veteran's contentions and assurances of 
cooperation, this claim is remanded to afford him an examination.  
He is hereby also reminded that it is his responsibility to 
report for an examination and to cooperate in the development of 
his appeal, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
musculoskeletal examination to determine his 
current degree of disability resulting from 
his injury to the right thigh, Muscle Group 
XIV.  If at all possible, schedule this 
examination to be conducted at the VA medical 
center in Louisville, Kentucky.  He must be 
given adequate notice of the date and place 
of any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The claims file and a copy of 
this remand must be made available to the 
examiner and the examiner should indicate in 
his/her report that these records were 
reviewed.  Any indicated tests, including X-
rays if indicated, should be accomplished.  
The examiner should indicate complete range 
of motion in degrees for the right knee and 
hip, and whether the Veteran experiences 
additional functional loss as a result of 
painful knee motion, instability, weakness, 
or lack of endurance of the knee joints.  The 
examiner should also indicate any weakness, 
atrophy, muscle wasting, or loss of tissue of 
the right thigh.  Any neurological or other 
impairment related to the Veteran's right 
thigh injury should also be noted for the 
record.  The clinical findings and reasons 
upon which any opinion is based should be 
clearly set forth.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

